Exhibit 10.8

Execution Version

DATED 11 February, 2010

CONSTAR INTERNATIONAL HOLLAND (PLASTICS) B.V.

(the Subordinated Creditor)

AND

CONSTAR INTERNATIONAL U.K. LIMITED

(the Company)

AND

GENERAL ELECTRIC CAPITAL CORPORATION

(the Agent)

 

 

SUBORDINATION AGREEMENT

 

 

LOGO [g83888g02q22.jpg]

REF: HJW/JQ/39521-33190



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page 1.    INTERPRETATION    1 2.    SUBORDINATION    3 3.   
UNDERTAKINGS OF THE COMPANY    4 4.    DOCUMENTATION    4 5.    UNDERTAKINGS OF
THE SUBORDINATED CREDITOR    4 6.    TURNOVER    5 7.    REPRESENTATIONS AND
WARRANTIES    6 8.    CONTINUING SUBORDINATION    6 9.    WAIVER OF DEFENCES   
7 10.    IMMEDIATE RECOURSE    7 11.    NON-COMPETITION    8 12.    CONSENTS,
VARIATIONS, WAIVERS AND RIGHTS    8 13.    PARTIAL INVALIDITY    8 14.   
NOTICES    8 15.    COUNTERPARTS    9 16.    THIRD PARTIES    9 17.   
PERPETUITY PERIOD    9 18.    AGENT FOR SERVICE    9 19.    GOVERNING LAW AND
JURISDICTION    10

 

i



--------------------------------------------------------------------------------

THIS DEED is dated 11 February, 2010

BETWEEN:

 

(1) CONSTAR INTERNATIONAL HOLLAND (PLASTICS) B.V. a limited liability company
incorporated in the Netherlands whose registered office is at Hengelder 42, 6902
PA Zevenaar, The Netherlands (the “Subordinated Creditor”);

 

(2) CONSTAR INTERNATIONAL U.K. LIMITED, a limited company incorporated in
England and Wales under registered number 02407933 whose registered office is at
Moor Lane Trading Estate, Sherburn in Elmet, North Yorkshire LS25 6ES (the
“Company”); and

 

(3) GENERAL ELECTRIC CAPITAL CORPORATION (the “Agent”), a Delaware corporation
acting in its capacity as administrative agent for the Secured Parties (as
defined below).

BACKGROUND

 

(A) The Subordinated Creditor and the Company enter into this Deed in connection
with the Credit Agreement (as defined below).

 

(B) It is intended that this document takes effect as a deed notwithstanding the
fact that a party may have only executed this document under hand.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

Unless otherwise defined herein words and expressions defined in the Credit
Agreement shall, in the absence of express indication to the contrary and save
where the context or subject matter otherwise requires, have the same meanings
when used in this Deed (or in the Recitals hereto).

In this Deed:

“Average Exchange Rate” means the 30-day average of the exchange rate, as quoted
by Reuters, between the currency of the Company’s obligations to the
Subordinated Creditor and the dollar;

“Constar UK Guarantee and Indemnity” means the guarantee and indemnity dated on
or about the date of this Deed made by the Company in favour of the Agent;

“Credit Agreement” means credit agreement dated on or about the date of this
Deed between Constar, Inc. (as Borrower), the Company and the other Credit
Parties signatory thereto (as Credit Parties), the Lenders, and the Agent;

“Disputes” means any disputes which may arise out of or in connection with this
Deed (including regarding (a) its existence, validity or termination and (b) any
non-contractual obligations or liabilities arising out of or in connection with
it);



--------------------------------------------------------------------------------

“Liabilities” means all moneys and liabilities (present and future, actual or
contingent) now or hereafter due, owing, incurred or payable or expressed to be
due, owing, incurred or payable by the Company;

“Permitted Facility” means any indebtedness which the Subordinated Creditor may
incur or permit to remain outstanding pursuant to the Credit Agreement,
including any pledge of receivables proposed to be created by the Subordinated
Creditor to ING Commercial Finance B.V. under a proposed financing and service
agreement between such parties;

“Permitted Payment” means a payment to the Subordinated Creditor that is not
prohibited by Clause 3;

“Proceedings” means any proceedings, suits or actions arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed (including regarding (a) its existence, validity or termination and
(b) any non-contractual obligations or liabilities arising out of or in
connection with it);

“Senior Liabilities” means all Liabilities to the Agent or the other Secured
Parties under, pursuant to or in connection with the Constar UK Guarantee and
Indemnity;

“Subordinated Documentation” means all agreements evidencing or recording the
terms of the Subordinated Liabilities disclosed to the Agent prior to the date
of this Deed; and

“Subordinated Liabilities” means all Liabilities of the Company to the
Subordinated Creditor.

 

1.2 Construction

In this Deed, unless otherwise specified:

 

  (a) references to the neuter or to any gender include both genders and the
neuter, references to a “company” shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established, and references to a “person” include any individual, firm,
partnership, body corporate, unincorporated association, government, state or
agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality);

 

  (b) references to parties, Clauses, sub-Clauses, paragraphs, sub-paragraphs
and Schedules, Exhibits and Annexures are to Clauses, sub-Clauses and paragraphs
and sub-paragraphs of, and the parties and Schedules to, this Deed, and
references to this Deed include a reference to each of its Schedules, Exhibits
and Annexures;

 

  (c) a reference to this Deed, an agreement or other document is a reference to
this Deed, that agreement or document as supplemented, amended, novated or
replaced from time to time in accordance with its terms, and to any agreement,
deed or document executed pursuant thereto;

 

2



--------------------------------------------------------------------------------

  (d) the words “include” and “including” are to be construed without
limitation, general words introduced by the word “other” are not to be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things, and general words are
not to be given a restrictive meaning by reason of the fact that they are
followed by particular examples intended to be embraced by the general words;

 

  (e) a reference to a “day” means a period of 24 hours running for midnight to
midnight; a reference to a time of day is to London time;

 

  (f) headings are for convenience only and shall not affect the interpretation
of this Deed;

 

  (g) a reference to the provision of any statute, statutory provision, order,
instrument, rule or regulation is to that provision as amended or re-enacted
from time to time, any provision of which it is a re-enactment or consolidation
and any order, instrument, rule or regulation at any time made or issued under
it;

 

  (h) the word “vary” shall be construed to include amend, modify and
supplement, and “variation” and other cognate terms shall be construed
accordingly;

 

  (i) a reference to a person shall include references to his permitted
successors, transferees (including by novation) and assigns and any person
deriving title under or through him, whether in security or otherwise; and any
person into which such person may be merged or consolidated, or any company
resulting from any merger, conversion or consolidation or any person succeeding
to substantially all of the business of that person;

 

  (j) a reference to “sterling”, “pounds”, “GBP” or “£” is to the lawful
currency for the time being of the United Kingdom, a reference to “dollars”,
“USD” or “$” is to the lawful currency for the time being of the United States
of America, and a reference to “euro” or “€” is to the currency introduced at
the commencement of the third stage of European economic and monetary union
pursuant to the Treaty establishing the European Community, as amended; and

 

  (k) a reference to “rights” includes rights, remedies, benefits, authorities,
powers, privileges, discretions, claims, remedies, liberties, easements,
quasi-easements and appurtenances (in each case, of any nature whatsoever
whether under this Deed, by statute, at law or in equity) or otherwise
howsoever.

 

2. SUBORDINATION

The rights of the Subordinated Creditor in respect of the Subordinated
Liabilities are subordinated to the Senior Liabilities and accordingly, except
as expressly permitted by this Deed, payment of any amount of the Subordinated
Liabilities is conditional upon the occurrence of either (i) the Company having
irrevocably paid in full all of the Senior Liabilities or (ii) the release of
all the Collateral pursuant to subsection 8.10(b)(iii) of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

3. UNDERTAKINGS OF THE COMPANY

So long as the Senior Liabilities are outstanding the Company will not, without
the prior written consent of the Agent:

 

  (a) secure all or any part of the Subordinated Liabilities;

 

  (b) make any payment (whether directly, by purchase, redemption or exercise of
any right of set-off or otherwise) in respect of the Subordinated Liabilities
whether in cash, securities or other property, directly or indirectly, at any
time which would reduce the principal balance of the Subordinated Liabilities to
an amount less than $4,000,000, as measured using the Average Exchange Rate;

 

  (c) repay or prepay any principal, or pay any interest, fees or commissions
(but without prejudice to accrual thereof) on, or by reference to, any of the
Subordinated Liabilities at any time when an Event of Default has occurred and
is continuing and (except in the case of an Event of Default under
Section 7.1(e) (Cross-Default) of the Credit Agreement) the Company has received
written notice from the Agent requiring that no such repayment, prepayment or
payment be made;

 

  (d) without prejudice to the right of the Company to make Permitted Payments,
take or omit to take any action whereby the subordination of the Subordinated
Liabilities or any part thereof to the Senior Liabilities might be terminated,
impaired or adversely affected.

 

4. DOCUMENTATION

 

4.1 This Deed and the Subordinated Documentation form the entire agreement as to
the Subordinated Liabilities.

 

4.2 If there is any inconsistency between the terms of this Deed and the terms
on which the Subordinated Liabilities were incurred by the Company, the terms of
this Deed shall prevail.

 

5. UNDERTAKINGS OF THE SUBORDINATED CREDITOR

 

5.1 Until such time as (i) there are no longer any Senior Liabilities
outstanding or (ii) the Agent has released all the Collateral pursuant to
subsection 8.10(b)(iii) of the Credit Agreement, the Subordinated Creditor will
not without the prior written consent of the Agent:

 

  (a) assign or purport to assign to any person the whole or any part of the
Subordinated Liabilities save that notwithstanding the foregoing, the
Subordinated Creditor shall at any time be entitled to pledge, assign by way of
security or grant any encumbrance over its rights, benefit and interest in the
Subordinated Liabilities to ING or its affiliates pursuant to the terms of the
Permitted Facility provided that the aggregate amount outstanding under the
Permitted Facility shall not at any time exceed the Dollar Equivalent of
$5,000,000;

 

4



--------------------------------------------------------------------------------

  (b) purport to set off at any time any amount of the Subordinated Liabilities
against any amount payable by it to the Company other than, prior to the
occurrence of an Event of Default, Permitted Payments;

 

  (c) attempt to obtain repayment or prepayment of principal or payment of any
interest, fees or commissions (but without prejudice to accrual thereof) on, or
by reference to, any of the Subordinated Liabilities otherwise than in
accordance with the terms of this Deed;

 

  (d) ask, demand, accelerate, sue, claim or prove for, take or receive from the
Company in any manner whatsoever (including, without limitation, by way of cash
receipt or set-off) the whole or any part of the Subordinated Liabilities (other
than in respect of a Permitted Payment);

 

  (e) petition for, or vote in favour of, any resolution or take any other
action whatsoever for, or which may lead to, the administration, winding-up or
dissolution of the Company;

 

  (f) without prejudice to the right of the Subordinated Creditor to receive
Permitted Payments, take or omit to take any action whereby the subordination of
the Subordinated Liabilities or any part thereof to the Senior Liabilities
pursuant to this Deed might be terminated, impaired or adversely affected.

 

5.2 If the aggregate amount outstanding under the Permitted Facility exceeds at
any time the Dollar Equivalent of $5,000,000, the Subordinated Creditor shall
procure that the relevant pledgee, assignee or person in whose favour an
encumbrance is granted pursuant to Clause 5.1(a) above accedes to this Deed in a
manner reasonably acceptable to the Agent and (b) satisfies any conditions
precedent reasonably requested by the Agent in connection with such accession.

 

6. TURNOVER

If any amount of Subordinated Liabilities is discharged or purported to be
discharged by payment, repayment, prepayment, set-off or in any other manner in
contravention of Clause 2 (Subordination), 3 (Undertakings of the Company) or 5
(Undertakings of the Subordinated Creditor), the Subordinated Creditor shall:

 

  (a) (if the Subordinated Creditor actually receives the amount discharged or
purported to be discharged) immediately pay such amount (up to a maximum of an
amount equal to the Senior Liabilities) to the Agent for application towards the
Senior Liabilities and pending payment hold such amount (up to that maximum) on
trust for the Agent;

 

  (b) (if the Subordinated Creditor does not, as a result of discharge by
set-off or otherwise, actually receive the amount discharged or purported to be
discharged or for any reason the trust referred to in paragraph (a) above is
invalid or unenforceable) pay to the Agent an amount equal to that discharged or
purported to be discharged.

 

5



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and warranties

The Subordinated Creditor makes the representations and warranties set out in
this Clause 7 to the Agent.

 

7.2 Status

 

  (a) It is a limited liability company, duly incorporated and validly existing
under the laws of the Netherlands; and

 

  (b) it has the power to own its assets and carry on its business, as it is
being conducted.

 

7.3 Powers and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of this Deed and
the transactions contemplated by this Deed.

 

7.4 Legal validity

This Deed constitutes, or when executed in accordance with its terms will
constitute, its legal, valid and binding obligation, enforceable in accordance
with its terms.

 

7.5 Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Deed do not and will not:

 

  (a) conflict with any applicable law or regulation or judicial or official
order; or

 

  (b) conflict with is constitutional documents; or

 

  (c) conflict with any document which is binding upon it or any of its assets.

 

7.6 Authorisations

All authorisations required or desirable in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Deed have been obtained or effected (as appropriate) and are in full
force and effect.

 

7.7 Times for making representations and warranties

The representations and warranties set out in this Clause 7 (Representations and
Warranties) are made on the date of this Deed.

 

8. CONTINUING SUBORDINATION

The obligations of the Subordinated Creditor shall not be satisfied by any
intermediate payment or satisfaction of the whole or any part of the Senior
Liabilities but shall continue to subsist until such time as (i) there are no
longer any Senior Liabilities outstanding or (ii) the Agent has released all the
Collateral pursuant to subsection 8.10(b)(iii) of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

9. WAIVER OF DEFENCES

The obligations of the Subordinated Creditor under this Deed shall not be
affected by any act, omission or circumstances which but for this provision
might operate to release or otherwise exonerate the Subordinated Creditor from
its obligations under this Deed or affect such obligations in whole or in part
including (whether or not known to the Subordinated Creditor or any Secured
Party):

 

  (a) any time or waiver granted to, or composition with, the Company or other
person;

 

  (b) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Company or other person or any non-presentment or
non-observance of any formality or other requirement in respect of any
instruments or any failure to realise the full value of any security;

 

  (c) any incapacity or lack of powers, authority or legal personality of or
dissolution or change in the members or status of, the Company or any other
person;

 

  (d) any variation (however fundamental) or replacement of a Loan Document or
any other document or security so that references to that Loan Document in this
Clause 9 shall include each variation or replacement;

 

  (e) any unenforceability, illegality, frustration or invalidity of any
obligation of any person under any Loan Document or any other document or
security, to the intent that the Subordinated Creditor’s obligations under this
Deed shall remain in full force, as if there were no unenforceability,
illegality or invalidity; and

 

  (f) any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of the Company under a Loan Document
resulting from any insolvency, liquidation or dissolution proceedings or from
any law, regulation or order so that each such obligation shall for the purposes
of the Subordinated Creditor’s obligations under this Deed be construed as if
there were no such circumstances.

 

10. IMMEDIATE RECOURSE

The Subordinated Creditor waives any right it may have of first requiring the
Agent to proceed against or enforce any other rights or security or claim
payment from any person before claiming from the Subordinated Creditor under
this Deed.

 

7



--------------------------------------------------------------------------------

11. NON-COMPETITION

Until such time as (i) all amounts which may be or become payable by the Company
under or in connection with the Senior Liabilities have been irrevocably paid in
full or (ii) the Agent has released all the Collateral pursuant to subsection
8.10(b)(iii) of the Credit Agreement, the Subordinated Creditor shall not, after
a claim has been made or by virtue of any payment or performance by it under
this Deed subject to any mandatory provision under applicable law:

 

  (a) be subrogated to any rights, security or moneys held, received or
receivable by the Agent or any other Secured Party or be entitled to any right
of contribution or indemnity in respect of any payment made or moneys received
on account of the Subordinated Creditor’s liability under this Deed;

 

  (b) claim, rank, prove or vote as a creditor of the Company or its estate in
competition with the Agent or any other Secured Party; or

 

  (c) receive, claim or have the benefit of any payment, distribution or
security from or on account of the Company, or exercise any right of set-off as
against the Company.

The Subordinated Creditor shall hold in trust for and forthwith pay or transfer
to the Agent (up to a maximum of an amount equal to the Senior Liabilities) any
payment or distribution or benefit of security received by it contrary to this
Deed.

 

12. CONSENTS, VARIATIONS, WAIVERS AND RIGHTS

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless and until it is agreed in writing duly executed by or on
behalf of the Agent. Any consent or waiver by the Agent under this Deed may be
given subject to any conditions the Agent thinks fit and shall be effective only
in the instance and for the purpose for which it is given. No failure by the
Agent to exercise or delay in exercising any right provided by law or under this
Deed shall operate to impair the same or be construed as a waiver of it. No
single or partial exercise of any such right shall prevent any further or other
exercise of the same or the exercise of any other right. No waiver of any such
right shall constitute a waiver of any other right. The rights provided in this
Deed are cumulative and not exclusive of any rights, provided by law.

 

13. PARTIAL INVALIDITY

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired.

 

14. NOTICES

 

14.1 Any notice or other communication under this Deed;

 

  (a) shall be in writing in the English language;

 

  (b) shall be given in one of the ways referred to in Section 9.2 (Notices) of
the Credit Agreement (and shall be effective and be deemed to have been received
as set out in Section 9.2(b) of the Credit Agreement); and

 

8



--------------------------------------------------------------------------------

  (c) shall be sent to the party to whom it is to be given at the applicable
address or number, and marked for the attention, if any, set forth on the
applicable signature page of the Credit Agreement.

 

14.2 A party may, by notice to the other, change the address, telex number, fax
number, electronic messaging system (address(es) and marking details for notices
or other communication to be given to it under this Deed. The change shall take
effect on the date stated in the notice or, if later or if no date is issued, on
the date which is seven calendar days after the notice is deemed given under
Clause 14.1.

 

15. COUNTERPARTS

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

 

16. THIRD PARTIES

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

17. PERPETUITY PERIOD

The perpetuity period for any trust created by this Deed shall be 80 years.

 

18. AGENT FOR SERVICE

 

18.1 The Subordinated Creditor irrevocably appoints Constar International U.K.
Limited (“Original Process Agent”) of Moor Lane Trading Estate, Sherburn in
Elmet, North Yorkshire LS25 6ES to be its process agent to accept on its behalf
service of any writ, summons, claim form, order, judgment or other process
issued out of the courts of England and Wales/document relating to or in
connection with any Proceedings (“Service Document”) in connection with
Proceedings in England and Wales. If the Original Process Agent (or any
replacement agent appointed pursuant to this sub-Clause) at any time ceases for
any reason to act as such or ceases to have an address for service in England or
Wales, the Subordinated Creditor shall promptly appoint a replacement process
agent to accept such service having an address for service in England or Wales
and shall notify the Agent of the name and address of the replacement agent.
Failing such appointment and notification, the Agent shall be entitled by notice
to the Subordinated Creditor to appoint such a replacement agent to act as
process agent on the Subordinated Creditor’s behalf. In this Agreement
“Replacement Process Agent” means any replacement agent so appointed by the
Subordinated Creditor and whose name and address has been so notified, or who
has been so appointed by the Agent.

 

18.2 The Subordinated Creditor irrevocably agrees that any Service Document may
be sufficiently and effectively served on it in connection with Proceedings in
England and Wales by service on the Original Process Agent or, if there is a
Replacement Process Agent, the Replacement Process Agent.

 

9



--------------------------------------------------------------------------------

18.3 Any Service Document served pursuant to this Clause 18 shall be marked for
the attention of an officer of the Original Process Agent (or, if there is a
Replacement Process Agent, of the Replacement Process Agent) at the Process
Address and left at or sent by first class post to the Process Address. A copy
of any Service Document served pursuant to this Clause 18 shall be sent by post
to the Subordinated Creditor, but no failure or delay in so doing shall
prejudice the effectiveness of service of the Service Document. In this
Agreement “Process Address” means the Original Process Agent’s address given in
Clause 18.1 above or, if there is a Replacement Process Agent, the Replacement
Process Agent’s address referred to in Clause 18.1 or such other address within
England or Wales of the Original Process Agent or of any Replacement Process
Agent appointed by the Subordinated Creditor as may be notified to Agent.

 

19. GOVERNING LAW AND JURISDICTION

 

19.1 This Deed (including any non-contractual obligations or liabilities arising
out of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

19.2 Each party irrevocably agrees that:

 

  (a) for the exclusive benefit of the Agent, the English courts have exclusive
jurisdiction to hear and determine any Proceedings and to settle any Disputes
and each party irrevocably submits to the jurisdiction of the English courts;

 

  (b) any Proceedings may be taken in the English courts; and

 

  (c) any judgment in Proceedings taken in the English courts shall be
conclusive and binding on it and may be enforced in any other jurisdiction.

 

19.3 Nothing in this Clause shall limit the Agent’s right to take Proceedings
against the Company in any other jurisdiction or in more than one jurisdiction
concurrently (to the extent allowed by law).

 

19.4 The Company also irrevocably waives (and irrevocably agrees not to raise)
any objection which it might at any time have on the ground of forum non
conveniens or on any other ground to Proceedings being taken in any court
referred to in this Clause 19, and agrees that any judgment in Proceedings taken
in any such court shall be conclusive and binding on it and may be enforced in
any other jurisdiction.

 

10



--------------------------------------------------------------------------------

IN WITNESS whereof this Deed has been duly executed by the parties hereto the
day and year first above written.

SIGNATORIES

 

EXECUTED as a DEED by    )      CONSTAR INTERNATIONAL U.K.    )      LIMITED
under a power of attorney    )      dated 5 February 2010    )      /s/ J. Mark
Borseth                           As attorney for CONSTAR          
INTERNATIONAL U.K. LIMITED Witness           Signature  

/s/ Angela Sirianni

        Name   Angela Sirianni         Address   One Crown Way          
Philadelphia, PA 19154         Occupation   Paralegal & Corporate Librarian   
     EXECUTED as a DEED by    )      CONSTAR INTERNATIONAL    )      HOLLAND
PLASTICS B.V.    )      a limited liability company incorporated    )      under
the laws of the Netherlands,    )      acting by    )         )      being a
person who, in accordance    )      with the laws of that territory, is    )
     acting under the authority of the    )      corporation.    )      /s/ Bert
Bloemendal Authorised Signatory    )      in the presence of:    )      /s/ J.
Wolters Witness    )      Name:    )      J. Wolters    )      Occupation:    )
     Head Finance (Constar)    )      Address:    )      Hengengelder 42,
NL-6902 PA Zevenaar, The Netherlands

 

11



--------------------------------------------------------------------------------

EXECUTED as a DEED by    )      GENERAL ELECTRIC CAPITAL    )      CORPORATION
   )      a Delaware corporation, acting by    )         )      being a person
who, in accordance    )      with the laws of that territory, is    )     
acting under the authority of the    )      corporation.    )      /s/ Thomas
Morante Authorised Signatory    )      in the presence of:    )      /s/ Stephen
Purvis Witness    )      Name:    )      Stephen Purvis    )      Occupation:   
)      Assistant Vice President    )      Address:    )      299 Park Avenue,
New York, NY 10171

 

12